     Case 3:20-cv-00664-D Document 11 Filed 05/29/20      Page 1 of 2 PageID 40



                    IN THE UNITED STATES DISTRICT COURT
                    FOR THE NORTHERN DISTRICT OF TEXAS
                              DALLAS DIVISION

GASHU GETAHUN,

       Plaintiff,
v.                                            C.A. No.:          3:20-cv-664 -D

KOHLI ENTERPRISES, LLC,
KOHLI VENTURES, LLC,
RITU KOHLI, and ASEEM KOHLI,

     Defendants.
__________________________________/


                          NOTICE OF SETTLEMENT

       Plaintiff hereby gives notice of the settlement of the above-captioned matter.

Dated: May 29, 2020.

                                 /s/ Charles L. Scalise
                                 CHARLES L. SCALISE
                                 Texas Bar No. 24064621
                                 ROSS • SCALISE LAW GROUP
                                 Texas Bar No. 00789810
                                 1104 San Antonio St.
                                 Austin, Texas 78701
                                 Ph: 800-634-8042
                                 Ph: 512-474-7677
                                 Fax: 512-474-5306
                                 charles@rosslawgroup.com

                                 ATTORNEYS FOR PLAINTIFFS
   Case 3:20-cv-00664-D Document 11 Filed 05/29/20        Page 2 of 2 PageID 41



                         CERTIFICATE OF SERVICE

      I HEREBY CERTIFY that on May 29, 2020, true and correct copy of the
foregoing was served via electronic the Court’s CM/ECF Electronic Filing System,
which will send an electronic copy to all counsel of record; and, mail a copy via U.S.
Mail, First Class to:

KOHLI ENTERPRISES, LLC
c/o RITU KOHLI, Registered Agent
142 W BREAWOOD DR.
COPPELL, TX 75019

KOHLI VENTURES, LLC
c/o ASEEM KOHLI, Registered Agent
142 W BREAWOOD DR.
COPPELL, TX 75019

RITU KOHLI
142 W BREAWOOD DR.
COPPELL, TX 75019

ASEEM KOHLI
142 W BREAWOOD DR.
COPPELL, TX 75019

                                 /s/ Charles L. Scalise
                                 CHARLES L. SCALISE
